Citation Nr: 0938130	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-12 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left leg 
condition, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
October 1971.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, 
New York.  In that decision, the RO denied entitlement to 
service connection for a back disability and a left leg 
disability.

The Veteran testified before the undersigned at an August 
2009 videoconference hearing at the RO, and a transcript of 
that hearing has been associated with his claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App. at 83.

The Veteran's private medical records indicate that he has 
been diagnosed as having various lower back disabilities.  
For example, Dr. Buckley's September 2007 office visit report 
included a diagnosis of status post L4-5 posterior 
instrumented fusion and anterior interbody fusion.  
Furthermore, during the August 2009 hearing, the Veteran 
alleged that he fell down a ladder while in service and 
landed on his tailbone, resulting in back pain.  He further 
testified that he had continued to experience back pain ever 
since the in-service fall.  Given this evidence and the low 
threshold for finding a possible association between a 
current disability and service, the evidence indicates that 
the Veteran's back disability may be associated with his 
service. 

As there is evidence of a current back disability, an in-
service back injury, and evidence as to continuity of 
symptomatology indicating the Veteran's back disability may 
be related to the in-service back injury, VA's duty to obtain 
an examination as to the nature and etiology of the Veteran's 
back disability is triggered.  Such an examination is needed 
to obtain a medical opinion as to whether there is a 
relationship between the Veteran's back disability and 
service.   

With regard to the Veteran's claim for service connection for 
a left leg disability, his private medical records contain 
multiple references to a blood clot in the left leg 
associated with left leg pain.  The most recent clinical 
diagnosis of a left leg disability is an October 2005 imaging 
report from Barneveld Medical Center which noted that the 
Veteran had occlusive deep vein thrombosis of the left leg.  
During the August 2009 hearing, the Veteran testified that he 
continued to experience left leg pain.

In addition, the Veteran alleged during the August 2009 
hearing that his left leg condition was secondary to his back 
disability in that it was caused by a back surgery which he 
underwent for his back disability.  Therefore, a VA 
examination is necessary to determine the nature and etiology 
of any current left leg disability.  Furthermore, the Veteran 
has not been provided specific notice of the information and 
evidence that is necessary to substantiate a claim for 
entitlement to service connection on a secondary basis in 
accordance with the VCAA.  Therefore, such notice should be 
provided upon remand.

During the August 2009 hearing, the Veteran stated that he 
was receiving Social Security Administration (SSA) disability 
benefits.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where there has been a 
determination with regard to SSA benefits, the records 
concerning that decision must be obtained.  Tetro v. Gober, 
14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).  As the SSA's disability 
determination and any related medical records have not yet 
been associated with the claims file, a remand is also 
necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to 
make the decision.

2.  Send the Veteran a VCAA notice letter 
that provides him with notice as to the 
information and evidence that is required 
to substantiate a claim for secondary 
service connection. 

3.  Schedule the Veteran for a VA 
examination to 
determine the nature and etiology of the 
Veteran's current back disability.  All 
indicated tests and studies 
should be conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is at least as
likely as not (50 percent probability or 
more) that the current back disability is 
related to the Veteran's in-service back 
injury.  The examiner must provide a 
rationale for each opinion.

The examiner is advised that the Veteran 
is competent to report his in-service 
back injury and his symptoms; and such 
reports must be considered in formulating 
any opinions.

4.  Schedule the Veteran for a VA 
examination to 
determine the nature and etiology of any 
current left leg disability.  All 
indicated tests and studies should be 
conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is at least as
likely as not (50 percent probability or 
more) that any current left leg 
disability is related to the Veteran's 
service.  The examiner should also opine 
as to whether any current left leg 
disability is at least as likely as not 
(50 percent probability or more) related 
to the Veteran's current back disability. 
The examiner must provide a rationale for 
each opinion.

The examiner is advised that the Veteran 
is competent to report left leg injuries 
and his symptoms; and such reports must 
be considered in formulating any 
opinions.

5.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




